Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claim 14.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Park et al (US Pub. No.: 2019/0239372 A1) being the closest prior art of reference discloses applicator device for applying a protective covering for an electronic device, comprising: glass layer (111A), a base layer (112A) and an adhesive layer (113A) (Fig. 2).
Kim (US Pub. NO.: 2013/0316133 A1) being the closest prior art of reference disclose applicator device for applying a protective covering for an electronic device, comprising: a protective film (10) with through-holes (11) (Fig. 1)
However, they are both silent about “…a plate, a back piece and an opening on a top surface of the plate; wherein the opening is sized to fit around a raised section of an electronic device; wherein the opening and the back piece forms a chamber to allow the protective . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/VISHAL I PATEL/             Primary Examiner, Art Unit 1746